United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-113
Issued: March 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2012 appellant, through his attorney, filed a timely appeal from the
September 18, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his disability claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s employment injury caused total disability for work
beginning January 20, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 6, 2011 appellant, a 44-year-old claims examiner, sustained a traumatic
injury in the performance of duty when his chair broke. OWCP accepted his claim for neck and
back sprains of the thoracic and lumbar spine.
Appellant claimed compensation for wage loss from January 20 to February 4, 2012. He
submitted a January 30, 2012 note from Dr. Rajesh Rao, a Board-certified physiatrist, asking to
please excuse appellant from work from January 20 through February 26, 2012. “[Appellant]
was treated at our office.” Dr. Rao’s examination of the cervical spine that day found mild
paraspinal tenderness bilaterally and was otherwise normal. Examination of the lumbar spine
showed mild scoliosis of the thoracic and lumbar spine, terminally restricted range of motion,
decreased extension, with extension and rotation to the right reproducing back pain only, mildly
decreased flexion and hamstring tightness on the right. Paraspinal muscle strength was normal,
as was the remainder of the examination. Dr. Rao diagnosed myofascial pain and lumbar
sprain/strain and noted “recent work-related sprain, old injury related to [motor vehicle
accident].” He added: “[Appellant] will continue therapy for the next [four] weeks and return to
duty.”
During the period of disability claimed, appellant received about an hour of physical
therapy on several occasions. He also saw a chiropractor, Dr. Michael L. Maher, on several
more.
On January 3, 2012 Dr. Rao indicated that he was switching appellant from Flexeril to
Skelaxin, but on January 30, 2012 appellant explained that he did not get the Skelaxin
prescription filled due to insurance issues and he was not taking Flexeril.
In a March 8, 2012 decision, OWCP denied appellant’s claim for compensation
beginning January 20, 2012. It found that no medical report provided a well-rationalized
medical opinion to explain why he was totally disabled for work beginning January 20, 2012.
On March 1, 2012 Dr. Rao stated that his medical reason that appellant was not able to
return to work from January 3 to March 1, 2012: “[Appellant] states that he used to get dizziness
on taking muscle relaxants and was not able to drive. He needed time for physical therapy.”
On September 18, 2012 an OWCP hearing representative affirmed the denial of
appellant’s claim for compensation beginning January 20, 2012. The hearing representative
noted that Dr. Rao did not adequately explain the basis of appellant’s total disability status, in
view of his minimal findings on examination. Although Dr. Rao related what appellant told him
about getting dizzy when taking muscle relaxants and not being able to drive, Dr. Rao himself
provided insufficient explanation why appellant could not work.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because
2

Id. at § 8102(a).

2

of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
It is not sufficient for the claimant to establish merely that he has disability for work. He
must establish that his disability is causally related to the accepted employment injury. The
claimant must submit a rationalized medical opinion that supports a causal connection between
the disability claimed and the employment injury. The medical opinion must be based on a
complete factual and medical background with an accurate history of the employment injury and
must explain from a medical perspective how the claimed disability is related to the injury.4
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.5 The Board has held that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s
complaints, without objective signs of disability being shown, the physician has not presented
adequate medical opinion on the issue of disability or a basis for payment of compensation.6
ANALYSIS
Appellant claimed compensation for total disability beginning January 20, 2012. He has
the burden to establish that the disability for which he claims compensation is causally related to
his December 6, 2011 employment injury.
There is little medical opinion evidence in the record addressing the period of disability
claimed. Dr. Rao, the physiatrist, provided a disability slip asking that appellant be excused
from work from January 20 through February 26, 2012. But the explanation that appellant “was
treated at our office” does not explain his total disability for the period commencing
January 20, 2012.
Dr. Rao did not explain how any of the findings on physical examination disabled
appellant from performing his duties as a claim examiner. Other than recognizing that appellant
worked as a claims examiner, he did not demonstrate any awareness of the physical demands of
that position. If mild tenderness in the neck or decreased back extension or mildly decreased
flexion or hamstring tightness prevented appellant from engaging in his work duties, Dr. Rao did
not explain.
Dr. Rao’s March 1, 2012 report stated as the reason appellant was not able to return to
work from January 3, to March 1, 2012: Appellant related that he became dizzy taking muscle
relaxants and was not able to drive. Further, he needed time for physical therapy. But this
opinion is not well explained. A question that arises is whether appellant was currently taking a
muscle relaxant. Dr. Rao’s January 3, 2012 report indicated that he was switching appellant
3

20 C.F.R. § 10.5(f) (1999).

4

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

5

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

6

John L. Clark, 32 ECAB 1618 (1981).

3

from Flexeril to Skelaxin, but on January 30, 2012 appellant explained that he did not get the
Skelaxin prescription filled and he was not taking Flexeril. It does not appear therefore that
appellant was disabled beginning January 20, 2012 because of muscle relaxants.
The record supports that appellant received about an hour of physical therapy on several
occasions during the period of disability claimed. He also saw his chiropractor. Appellant saw
Dr. Rao a couple of times. This is not sufficient to find that he was totally disabled for the entire
period. Appellant may be entitled to wage-loss compensation under 5 U.S.C. § 8105 for
obtaining medical services and for a reasonable amount of time spent traveling to and from the
provider’s location.7 Incidentally, Dr. Rao did not explain whether appellant was able to
commute or drive to and from any medical appointments or physical therapy during the period of
disability claimed but not to and from his place of work.
The Board finds that appellant has not met his burden to establish that his employment
injury caused total disability for work beginning January 20, 2012. The Board will affirm
OWCP’s September 18, 2012 decision denying compensation for total disability. On return of
the record OWCP should develop whether appellant is entitled to compensation for wage loss
while obtaining medical services during the period of disability claimed.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his employment
injury caused total disability for work beginning January 20, 2012.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(October 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

